Citation Nr: 1217328	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  08-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971, including service in the Republic of Vietnam.  He received the Combat Infantryman Badge, Bronze Star Medal, Air Medal, and Army Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for a skin disease.

The Veteran testified before a Veterans Law Judge at a February 2009 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In June 2009, the Board remanded this matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2012, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the February 2009 videoconference hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he wanted a new Board hearing before a Veterans Law Judge at the RO by videoconference.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by videoconference.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


